 

1

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

UNITED STATES DISTRICT CouRT — DEL 28 2019
SOUTHERN DISTRICT OF CALIFORNIA oo ue

  

    

bate ae
mA LES

 
 

HOT COURT

 

 

ITHEE Hy i: IST) STORK ALIPORIA
UNITED STATES OF AMERICA JUDGMENT INA CRIMINAL CASE 0 DENulY
oy, (For Offenses Committed On or After November 1, 1987)
BRIAN KELLER SIETMAN (1)
Case Number: 3:18-CR-02816-JLS
. Brian P Funk
Defendant’s Attorney _

USM Number 69683-298
0. | ;
THE DEFENDANT:

pleaded guilty to count(s) 1 of the Superseding Information

[1] was found guilty on count(s)

 

after a plea of not guilty,
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense Oo | - Count
18:2252(a)(4)}; 18:2253 - Attempted Possession Of Images Of Minors Engaged In 1 Sexually Explicit 1
Conduct /
The defendant is sentenced as provided in pages 2 through 6 _ of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

O The defendant has been found not guilty on count(s)

 

XX] Count(s) 1-2 of the Underlying Information are dismissed on the motion of the United States.

 

] Assessment: $100.00 imposed

As

I] JVTA Assessment*: $ 5,000 - waived
The Court finds the defendant indigent
*Justice for Victims of nafcking Act of 2015, Pub, L; No. 114-22.

No fine Forfeiture pursuant to order filed. 10/30/2019 , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

December 1 6,201 9

Date of eZ

HON. JANIS L. SAMMARTINO
UNITED STATES DISTRICT JUDGE

   

 

 
AO 245B (CASD Rev. 1/19) Judgment ina Criminal Case

 

DEFENDANT: BRIAN KELLER SIETMAN (1) Judgment - Page 2 of 6
CASE NUMBER: 3:18-CR-02816-JLS ,

 

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term off
57 months

oo

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
O at. i AM.  ——__ on |

 

 

 

LI as notified by the United States Marshal.

The defendant must surrender for service of sentence. at the institution designated by the Bureau of
Prisons:

O onor before

Cl as notified by the United States Marshal.

O as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

Defendant deliveredon to

 

 

 

, with a certified copy of this judgment.

 

UNITED STATES MARSHAL

 

By ~ DEPUTY UNITED STATES MARSHAL

3:18-CR-02816-JLS

 
7.

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: BRIAN KELLER SIETMAN (1) Judgment - Page 3 of 6
CASE NUMBER: _3:18-CR-02816-JLS :

SUPERVISED RELEASE

‘Upon release from imprisonment, the defendant will be on supervised release for a term of:
10 years

MANDATORY CONDITIONS
The defendant must not commit another federal, state or local crime.
The defendant must not unlawfully possess a controlled substance. .
The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.

UThe above drug testing condition is suspended, based on the court's determination that the defendant poses a low

risk of future substance abuse. (check if applicable) .
L1The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing

a sentence of restitution. (check if applicable)

. &\The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

XI The defendant must comply with the requirements of the Sex Offender Registration and Notification Act G4 U.S.C, §
20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency. in
the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if

applicable)
LI) The defendant must participate i in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court a as well as with any other
conditions on the attached page.

3:18-CR-02816-JLS

 

 
~ AO 245B (CASD Rev, 1/19) Judgment in a Criminal Case

 

DEFENDANT: BRIAN KELLER SIETMAN (1) Judgment - Page 4 of 6
CASE NUMBER: 3:18-CR-02816-JLS. ;

STANDARD CONDITIONS OF SUPERVISION

As part of the defendant’s supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed’ because they establish the basic expectations for the defendant’s behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant’s conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
office or within a different time frame. ,

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
getting permission from the court or the probation officer.

4, The defendant must answer truthfully the quéstions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
expected change. oo ,

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
"excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a

change or expected change. ,

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
first getting the permission of the probation officer.
9, Ifthe defendant is arrested or questioned by a law enforcement officer, the defendarit must notify the probation officer within 72 hours.
10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
_ anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
as nunchakus or tasers). ‘ .

_ 11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

12, If the probation officer determines the defendant poses a risk to another person (iricluding an organization), the probation
officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
‘The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.

3:18-CR-02816-JLS

 

 

 
' AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: BRIAN KELLER STETMAN (1) Judgment - Page 5 of 6
CASE NUMBER: 3:18-CR-02816-JLS ,

SPECIAL CONDITIONS OF SUPERVISION

1. Submit your person, property, residence, abode, vehicle, papers, computer, social media
accounts, any other electronic communications or data storage devices or media, and effects to
search at any time, with or without a warrant, by any law enforcement or probation officer with
reasonable suspicion concerning a violation of a condition of probation/supervised release or
unlawful conduct, and otherwise in the lawful discharge of the officer’s duties. 18 U.S.C. §§ -
3563 (b)(23); 3583 (d)(3). Failure to submit to a search may be grounds for revocation; you must
warn any other residents that the premises may be subject to searches pursuant to this condition.

2, Consent to third party disclosure to any employer, potential employer, concerning any
restrictions that are imposed by the court.

3. Not use or possess any computer, computer-related devices (pursuant to 18 U.S.C. § 1030(e)(1)),
which can communicate data via modem, dedicated connections or cellular networks, and their
peripheral equipment, without prior approval by the court or probation officer, all of which are
subject to search and seizure. The offender must consent to installation of monitoring software
and/or hardware on any computer or computer-related devices owned or controlled by the .
offender that will enable the probation officer to monitor all computer use and cellular data. The
offender must pay for the cost of installation of the computer.software.

4, Not associate with, or have any contact with, any known sex offenders unless in an approved
treatment and/or counseling setting.

5. Not have any contact, direct or indirect, either telephonically, visually, verbally or through
written material, or through any third-party communication, with the victim or victim’s family,
without prior approval of the probation officer.

6. Not initiate any contact (personal, electronic or otherwise) or associate with anyone under the
age of 18, unless in the presence of a supervising adult who is aware of the offender's deviant
_ sexual behavior and nature of offense and conviction, with the exception of the offender's
biological children, unless approved in advance by the probation officer.

7. Not accept or commence employment or volunteer activity without prior approval of the

probation officer, and employment should be subject to continuous review and assessment by the
probation officer.

3:18-CR-02816-JLS

 

 
- “AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT:

BRIAN KELLER SIETMAN (1) Judgment - Page 6 of 6

CASE NUMBER: 3:18-CR-02816-JLS

if

8.

10.

11.

Not loiter within 200 yards of a school, schoolyard, playground, park, amusement center/park,
public swimming pool, arcade, daycare center, carnival, recreation venue, library and other
places primarily frequerited by persons under the age of 18, without prior approval of the
probation officer.

Not possess or view any materials such as videos, magazines, photographs, computer images or
other matter that depicts "sexually explicit conduct" involving children as defined by 18 USC §

-2256(2) and/or "actual sexually explicit conduct" involving adults as defined by 18 USC §

2257(h)(1), and not patronize any place where such materials or entertainment are the primary

material or entertainment available.

Complete. a sex offender evaluation, which may include periodic psychological, physiological
testing, and completion of a visual reaction time (VRT) assessment, at the direction of the court
or probation officer. If deemed necessary by the treatment provider, the offender shall participate
and successfuily complete an approved state certified sex offender treatment program, including
compliance with treatment requirements of the program. The Court authorizes the release of the

_ presentence report, and available psychological evaluations to the treatment provider, as

approved by the probation officer. The offender will allow reciprocal release of information
between the probation officer and the treatment provider. The offender may also be required to
contribute to the costs of services rendered in an amount to be determined by the probation
officer, based on ability to pay. Polygraph examinations may be used following completion of
the formal treatment program as directed by the probation officer in order to monitor adherence —
to the goals and objectives of treatment and as a part of the containment model.

Reside in a residence approved in : advance by the probation officer, and any changes in residence |
shall be pre-approved by the probation o officer,

3:18-CR-02816-JLS

 

 
